 
 
IB 
Union Calendar No. 389
111th CONGRESS 2d Session 
H. R. 5479
[Report No. 111–651] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2010 
Mr. Rahall (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 29, 2010
Additional sponsors: Mr. Sablan, Mr. Critz, and Mr. Space


September 29, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Surface Mining Control and Reclamation Act of 1977 to provide for use of excess funds available under that Act to provide for certain benefits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coal Accountability and Retired Employee Act of 2010 or the CARE Act . 
2.Amendment of Surface Mining Control and Reclamation Act of 1977Section 402(i)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(2)) is amended— 
(1)by striking Subject to and inserting the following: 
 
(A)In generalSubject to ; and 
(2)by adding at the end the following new subparagraph: 
 
(B)Excess amounts 
(i)In generalSubject to paragraph (3), and after all transfers referred to in paragraph (1) and subparagraph (A) of this paragraph have been made, any amounts remaining after the application of paragraph (3)(A) (without regard to this subparagraph) shall be transferred to the trustees of the 1974 UMWA Pension Plan and used solely to pay pension benefits required under such plan. 
(ii)1974 UMWA Pension PlanIn this subparagraph the term 1974 UMWA Pension Plan means a pension plan referred to in section 9701(a)(3) of the Internal Revenue Code of 1986 but without regard to whether participation in such plan is limited to individuals who retired in 1976 and thereafter. . 
 

September 29, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
